PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,448,387
Issued: May 28, 2013
Application No. 12/868,474
Filed: 25 Aug 2010
For: WALL PANEL AND METHOD
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed March 22, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision. Extension of this two-month time limit can be granted under 37 CFR 1.136(a). This is not a final agency action within the meaning of 5 USC 704.

This patent expired on May 28, 2017 for failure to pay the 3.5-year maintenance fee. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 USC 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee forth in 37 CFR 1.17(m).

The petition fails to satisfy requirement (1) set forth above. Petitioner has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the patent expired for nonpayment of a maintenance fee.

Inventor Hartmann asserts that he was recently informed that the patent was expired. Inventor Hartmann further asserts that he did not know that he had to pay maintenance fees to maintain the patent and has no recollection of being informed of the need to pay the maintenance fee. Inventor Hartmann assigned his rights to the patent to current assignee Toro Construction Corporation in January 2021.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment was unintentional where the petition to accept such maintenance fee payment was filed more than two years after the date the patent expired for nonpayment. See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO remains concerned with two periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the payment of the maintenance fee until the filing of a grantable petition was unintentional within the meaning of 35 USC 41(c)(1) and 37 CFR 1.378 rests with the petitioner. 

The first period of delay petitioner must further address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.378(b). Petitioner must explain why the initial proper petition was not filed until March 22, 2021. Petitioner asserts that he was recently informed that the patent was expired. Petitioner, however, does not disclose the circumstances surrounding the discovery that the patent was expired and the subsequent action taken to seek reinstatement of the patent. Accordingly, it cannot be found that the delay in filing the instant petition was unintentional.

The second period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.378(b). Petitioner continues to bear the burden of establishing that the entire period of time, from the time that the maintenance fee was due until the filing of a grantable petition, was unintentional.

When addressing each of these periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See, In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

The party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See, Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See, MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378. See, MPEP 2590(I).


The petition fails to satisfy requirement (2). The 7.5-year maintenance fee is past due. Any request for further consideration of this matter must be accompanied by the required 7.5-year maintenance fee.

The petition fails to satisfy requirement (3). A separate petition fee for the failure to timely submit the 7.5-year maintenance fee is required. Be advised that if multiple maintenance fees due on a single patent have not been paid, a separate petition fee is required for each delayed maintenance fee payment. While the patentee can include the statements of unintentional delay in a single petition (if desired), a separate petition fee is required for each delayed maintenance fee payment.

The general authorization to charge provided with the petition may only be used to charge the fees listed or associated with the maintenance fees indicated in the petition.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

The centralized facsimile number is (571) 273-8300.

Via EFS-Web

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions